DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.
	Claims 1-20 are examined on the merits with species, SEQ ID NO: 3 (EMDSTVITV), Gene ID 26137, zinc-finger and BTB/POZ domain-containing family protein 20 (ZBTB20). 

Specification
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 33, last line; and page 47, last line. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
4.	Claims 4 and 7 are objected to because of the following informalities: one claim cites “antigen-presenting cell” and the other cites the term without a hyphen, antigen presenting cell. Applicants should select one citing consistent with the Specification.  
Correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Applicants’ claims 1 and 19 reads on killing target cells and treating a patient with two specific types of cancer, gallbladder cancer and cholangiocarcinoma (also known as bile duct cancer) with a population of activated T cells that kill cancer cells which present a peptide consisting of the amino acid sequence of SEQ ID NO: 3 comprising the administration of the said population of activated T cells.  However, the specification seems not to support this claimed invention.  The specification has not presented evidence that a population of activated T cells specific for SEQ ID NO: 3 can therapeutically impact any cancer. 
nd paragraph.  Information from The Human Protein Atlas (printed January 14, 2021) bears out gene expression of the protein.  RNA expression is enhanced in stomach cancer with other cancers following.  Protein expression of ZBTB20 is high in liver and lung tissues, which corresponds with Applicants’ statements in the Specification.  It is noted the gallbladder does have high expression of ZBTB20, however it is not clear how this information can be extrapolated to treatment when Applicants’ own disclosure is silent on this information.  Besides, there appears to be little to no information regarding SEQ ID NO: 3 and cholangiocarcinoma.  The link herein also provides details of the information cited,
https://www.proteinatlas.org/ENSG00000181722-ZBTB20/tissue.
Based on the limited information regarding SEQ ID NO: 3 (ZBTB20) expression as it relates to these particular cancers one of ordinary skill in the art would not be able to administer to a patient a population of activated T cells that kill the cancer cells from gallbladder cancer and cholangiocarcinoma.  
Moreover, while the specification does cite particular sequences/SEQ ID numbers that are over-expressed or over-presented, SEQ ID NO: 3 is not listed within, see Table 4A and Table 4B spanning pages 14-16.  The specification discloses that the peptide, SEQ ID NO: 3 is over-presented on tumors as compared to a panel of normal tissues but it is not clear what organs these tumors are, see pages 103 and 104, Table 8. The specification also in vitro immunogenicity for gallbladder cancer and cholangiocarcinoma, however SEQ ID NO: 3 is not included, see page 109, as well as Figures 4A-4C. Hence, there is lack of instruction in the specification enabling one skilled in the art to make and practice the invention commensurate within the scope of the claims utilizing the suggested therapeutic population of activated T cells that are specific for SEQ ID NO: 3 for the treatment of gallbladder cancer and cholangiocarcinoma. 
The specification provides insufficient guidance in regard to the issues raised above and provides insufficient working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict the efficacy of the claimed methods in regard to said cancers with a reasonable expectation of success.  In view of the above, one of skill in the art would be forced into undue experimentation to use the therapeutic population of activated T cells that are specific for SEQ ID NO: 3 of record in the claimed invention.  
Granted the Office does not require that experiments under the scope of the claims produce positive and astonishing results, the experiments must be within the scope of the Forman factors (see Ex parte Forman, 230 USPQ 546, BPAI, 1986).  There would also need to be some valid amount of direction or guidance, as well as presence or absence of working examples presented in the specification that would enable one skilled in the art to perform the method as presented in the recited claims.  
Thus, undue experimentation would be required to implement the instantly claimed method.  One skilled in the art would be forced into undue experimentation in order to practice the broadly claimed invention. 
in vivo human therapy, suggests the need for some guidance of how to effectively use the claimed methodology to achieve human therapeutic efficacy.  There would also need to be some valid amount of direction or guidance, as well as presence or absence of working examples presented in the specification that would enable one skilled in the art to perform the method as presented in the recited claims.  It appears that undue experimentation would be required of one skilled in the art to practice the instant claimed invention using the teachings of the specification.  See Ex parte Forman, 230 USPQ 546 BPAI, 1986.
Therefore, the evidence provided in the specification is insufficient to enable the treatment of the cancers as broadly claimed. While it is understood that the absence of working examples should never be the sole reason for rejecting claims as being broader than an enabling disclosure, the criticality of working examples in an unpredictable art such as in vivo cancer treatment using activated CTL is required for practice of the claimed invention.
In the absence of the level of the peptide of SEQ ID NO: 3 presented by the specific cancers noted herein and the broad class of cancer recited in the claims, it would require undue experimentation to perform the invention as broadly claimed.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT

Art Unit 1643



13 January 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643